Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00544-CR

                            EX PARTE Jorge Amezcua TREVIÑO

                  From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. CM074888
                         Honorable Jefferson Moore, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, we reverse the trial court’s ruling
denying bond but deny Treviño’s request to set bond and any other relief not specifically granted
in this final judgment. The cause is remanded for proceedings consistent with this opinion.

       SIGNED May 19, 2021.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice